Citation Nr: 1642333	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral shoulder disorders.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for bilateral knee disorders. 


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to September 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his substantive appeal, the Veteran requested a Board hearing.  The Veteran is currently incarcerated.  The RO contacted the litigation office of the Avenal State Prison and were informed that the prison could not accommodate a videoconference hearing for the Veteran.  Additionally, the prison would not transfer the Veteran to a local RO for a hearing.  The Veteran is not set to be released in the near future.  As such, in June 2016, the RO informed the Veteran that a hearing could not be provided for him and instructed him on the additional ways he could supply information or written testimony to the Board.  The case was held open (in abeyance) for 30 days so that the Veteran could provide any additional evidence or written statements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current musculoskeletal disabilities are a result of his active service, particularly as a result of his military occupational specialty as a Parachute Rigger.  His available service treatment records include several musculoskeletal complaints.

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans. In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See VBA Manual M21-1, III.iv.3.A.9.d. (last accessed October 31, 2016).

The Veteran has requested a VA examination.  A September 2014 email contained in the record noted that an RO employee had emailed the RO's "two contacts" at the Avenal State Prison three times and had emailed the prison's ombudsman once.  Additionally, she indicated she attempted to call the prison on two occasions, but was unable to leave a message.  The Board notes that in May 2016, an RO employee was able to contact a representative for the prison regarding the Veteran's request for a hearing and was directed to contact the prison's litigation office.  The RO employee was able to contact the litigation office as well.  As it appears that contact with the prison has been established in 2016, additional attempts should be made to schedule the Veteran for an examination.  

The record currently contains limited medical treatment records from the Veteran's incarceration.  Notably, the Veteran has indicated that he has been incarcerated since 1985, and his expected release is in 2015.  The newest prison medical treatment records are from 2007, with a few limited records from earlier than 2007.  On remand, the Veteran should be requested to provide a release for all prison medical treatment records.  Additionally, if a VA examination cannot be coordinated with the prison system, then the RO should have a VA evaluated review the Veteran's treatment records and provide an opinion based on the available evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him provide a release for all prison medical treatment records from 1985 to the present.  The RO should obtain all available treatment records.

2.  Thereafter, the Veteran should be afforded a VA examination, if possible.  If the Veteran is currently incarcerated, the RO should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. 

If that is not possible, the RO should determine the feasibility of having the Veteran examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

For each diagnosed disorder (lumbar spine, bilateral shoulders, right ankle, and bilateral knees), the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's diagnosed disorder is a result of his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  If the Veteran cannot be afforded a VA examination, then the Veteran's records should be provided to a VA evaluator for review and a medical nexus opinion for each disorder (lumbar spine, bilateral shoulders, right ankle, and bilateral knees) must be provided.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




